Exhibit 10.11

 

FOURTH AMENDMENT TO EMPLOYMENT CONTRACT

 

This FOURTH AMENDMENT is hereby made effective as of February 1, 2006, between
TIMOTHY J. SEVERT (“Employee”) and TRX, Inc., a Georgia corporation (hereinafter
referred to as the “Company”).

 

WHEREAS, Employee and the Company previously entered into that certain
Employment Contract dated as of February 1, 2000, as amended in July
2001, November 2002 and April 2005 (the “Employment Contract”); and

 

WHEREAS, Employee and the Company desire to further amend certain terms and
provisions of the Employment Contract;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and no/100 Dollars
($10.00) in hand paid each to the other and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Employee and the Company hereby agree to amend the Employment Contract as
follows:

 

  1. The parties acknowledge that the Initial Term of the Agreement expired on
February 1, 2006. In accordance with Section 6(f) of the Employment Contract,
the parties elect to renew the Agreement for an additional two-year period, such
that the Term is extended through February 1, 2008.

 

  2. Section 3(a) of the Employment Contract is amended by deleting the last
sentence and replacing it with the following: “Employee’s performance shall be
reviewed on an annual basis, and the Company may elect to increase (but not
decrease) the Base Salary at such times and in such amounts as may be determined
by the Company.”

 

  3. Except as specifically amended herein, the Employment Contract, as
previously amended, shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date first above written.

 

EMPLOYEE:

  Timothy J. Severt

 

COMPANY:

TRX, Inc.

 

Norwood H. Davis III

President & CEO